DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 12/13/2018 and 03/16/2020 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Enzinger et al. (US 2011/0281096 A1 cited in IDS) in view of Carespodi (US 2009/0004505 A1 cited in IDS).

Regarding claims 1-5, 9 and 10, Enzinger et al. disclose a multilayer film for packing of foods (i.e. packaging film) (abstract). The multilayer film comprises a laminate of layers A/B/C/D/C/B/E, which is coated with metal layer (i.e. foil layer) on at least one surface (see paragraph 0024 and pages 9-10, claims 24 and 38). Accordingly, Enzinger et al. disclose the multilayer film comprising the laminate of layers metal/A/B/C/D/C/B/E/metal, wherein laminate of layers A/B/C/D/C/B/E read on a multilayer structure positioned between metal layers (first foil and second foil). 
The layer B is a structural layer of biaxially oriented propylene, i.e. high modulus layer (see paragraph 0044). Although Enzinger et al. do not explicitly disclose that layer B is high modulus layer having presently claimed property, given that layer B is identical to high modulus layer utilized in the present invention, it is obvious or inherent that the layer B of Enzinger et al. is high modulus layer having presently claimed property. The layers A and E are polypropylene layers (see paragraph 0055), i.e. each of A and E is bulk layer (see paragraph 0055).  
Alternatively, Enzinger et al. disclose the multilayer film has sum of moduli of elasticity in longitudinal and transverse direction that exceeds 2000 N/mm2, i.e. 290076 psi (see page 9, claim 33). Therefore, it is obvious or inherent that all layers of multilayer film including high modulus layer has sum of moduli of elasticity in longitudinal and transverse direction that exceeds 2000 N/mm2, i.e. 290076 psi which overlaps with that presently claimed.
Based on laminate of layers metal/A/B/C/D/C/B/E/metal, the second layer B (i.e. high modulus layer) is positioned exterior the layer E (i.e. bulk layer) and the layer E (i.e. bulk layer) is positioned interior the second layer B (i.e. high modulus layer). Further, the layer A (i.e. bulk layer) is positioned exterior the first layer B (i.e. high modulus layer) and the first layer B (i.e. high modulus layer) is positioned interior the layer A (i.e. bulk layer).
Enzinger et al. disclose a thickness of each of layers A and E (i.e. bulk layer) is 0.5 to 10 microns, i.e. 0.02 to 0.4 mils or greater than 0.1 microns, i.e. greater than 0.004 mils (see paragraph 0056). A thickness of each of layers B (high modulus layer) is 3 to 35 microns, i.e. 0.12 to 1.4 mils (see paragraph 0049). A thickness of each of layers C is 0.3 to 5 microns (see paragraph 0043). A thickness of layer D is 1 to 10 microns (see paragraph 0038). Therefore, the thickness of multilayer structure is 8.6 to 120 microns, i.e. 0.34 to 4.7 mils (8.6 = 0.5 + 3 + 0.3 + 1 + 0.3 + 3 + 0.5 and 120 = 10 + 45 + 5 +10 + 5 + 35 + 10). Alternatively, Enzinger et al. disclose the overall thickness of the film (i.e. multilayer structure) is 4 to 100 microns, i.e. 0.16 to 3.9 mils (see paragraph 0059).
Enzinger et al. do not disclose thickness of metal layers (first foil and second foil). Enzinger et al. do not disclose a sealant film, wherein the sealant film is positioned interior the second foil layer.
Carespodi disclose a laminate useful in packaging applications comprising first outer metal layer 12, a core layer 11, a second outer metal layer 13 and a heat seal layer 14 (see Abstract, Figure 2 and paragraphs 0008, 0060). The metal layers 12 and 13 can comprise aluminum foil (see paragraph 0060). The metal layers 12 and 13 have thickness of about 0.20 
In light of motivation for using metal layer having thickness of about 0.20 to about 1.0 mils and for using heat seal layer positioned interior the second outer metal layer disclosed by Carespodi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use each of metal layers having thickness of about 0.20 to about 1.0 mils and use heat seal layer positioned interior the second metal layer in Enzinger et al. in order to provide properties including inherent stiffness, deadfold and lay-flat characteristics, gas and moisture barrier properties, thermal stability, static charge dissipation characteristics, relatively low cost and prevent curling  as well as to heat seal the multilayer film to a container, and thereby arrive at the claimed invention.
Accordingly, Enzinger et al. in view of Carespodi disclose a packaging film comprising laminate of layers comprising metal layer (first foil)/ bulk layer A/ high modulus layer B/ C/ D/ C/ high modulus layer B/ bulk layer E/ metal layer (second foil)/ sealant layer. 

Regarding claim 6, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. Enzinger et al. in view of Carespodi do not disclose the sealant film comprises “a blown film” sealant, “an extrusion coated” sealant or a heat seal “lacquer”.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Enzinger et al. in view of Carespodi meets the requirements of the claimed product, Enzinger et al. in view of Carespodi clearly meet the requirements of present claim 6.

Regarding claim 11, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. 
As noted above, Enzinger et al. disclose a multilayer film for packaging applications comprising laminate of layers comprising metal layer/ bulk layer A / high modulus layer B comprising biaxially oriented propylene/ C/ D/ C/ high modulus layer B high modulus layer B comprising biaxially oriented propylene/ bulk layer E/ metal layer. There is no disclosure in Enzinger et al. of die cut lid. However, Carespodi disclose that a laminate comprising first outer metal layer 12, a core layer 11 comprising oriented propylene, a second outer metal layer 13 and a heat seal layer 14 (see Abstract, Figure 2 and paragraphs 0008, 0037, 0060) can be die-cut lid (see paragraphs 0029-0031).
Therefore, as taught by Carespodi, it would have been obvious to one of the ordinary skills in the art to prepare die cut lid comprising the packaging film of Enzinger et al., and thereby arrive at the claimed invention.

Regarding claim 12, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. 
Further, Carespodi disclose the laminate structure can be embossed to reduce the amount of surface contact between a plurality of laminate lidding materials or lids that are stacked together which facilitate separation (see paragraphs 0025 and 0051).
In light of motivation for using embossed laminate structure disclosed by Carespodi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use emboss die cut lid of Enzinger et al. in view of Carespodi in order to reduce the amount of surface contact between a plurality of laminate lidding materials or lids that are stacked together which facilitate separation, and thereby arrive at the claimed invention.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Enzinger et al. (US 2011/0281096 A1 cited in IDS) in view of Carespodi (US 2009/0004505 A1 cited in IDS) as applied to claim 1 above, further in view of Opuszko (US 2007/0275196 A1).

Regarding claims 7 and 8, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. Enzinger et al. in view of Carespodi do not disclose a thickness of the sealant film. Enzinger et al. in view of Carespodi do not disclose the sealant film comprises a blown film sealant or extrusion coated sealant.
Opuszko disclose a multilayer film used for packaging comprising a sealant layer (see Abstract). The thickness of the sealant layer is selected to provide sufficient material to effect a strong heat seal bond yet not so thick so as to negatively affect oxygen transmission rate (OTR) or the manufacture of the film by lowering melt strength of the film to an unacceptable level (see paragraph 0059). The sealant layer can have thickness of about 0.05 to about 1.0 mils (see paragraph 0059).
In light of motivation for using a sealant layer having thickness of about 0.05 to about 1.0 mils disclosed by Opuszko as described above, it therefore would have been obvious to one of 
Enzinger et al. in view of Carespodi and Opuszko do not disclose “a blown film” sealant or “extrusion coated” sealant.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Enzinger et al. in view of Carespodi and Opuszko meets the requirements of the claimed product, Enzinger et al. in view of Carespodi and Opuszko clearly meet the requirements of present claims 7 and 8.

Claims 13, 15, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Enzinger et al. (US 2011/0281096 A1 cited in IDS) in view of Carespodi (US 2009/0004505 A1 cited in IDS).

Regarding claims 13 and 15, Enzinger et al. disclose a multilayer film for packing of foods (i.e. packaging film). The multilayer film comprises a laminate of layers A/B/C/D/C/B/E, 
The layer B is a structural layer of biaxially oriented propylene, i.e. high modulus layer (see paragraph 0044). Although Enzinger et al. do not explicitly disclose that layer B is high modulus layer having presently claimed property, given that layer B is identical to high modulus layer utilized in the present invention, it is obvious or inherent that the layer B of Enzinger et al. is high modulus layer having presently claimed property. The layers A and E are polypropylene layers (see paragraph 0055), i.e. each of A and E is bulk layer (see paragraph 0055). The layer C is adhesion promoter layer, i.e. adhesive layer (see paragraph 0039). 
Alternatively, Enzinger et al. disclose the multilayer film has sum of moduli of elasticity in longitudinal and transverse direction that exceeds 2000 N/mm2, i.e. 290076 psi (see page 9, claim 33). Therefore, it is obvious or inherent that all layers of multilayer film including high modulus layer has sum of moduli of elasticity in longitudinal and transverse direction that exceeds 2000 N/mm2, i.e. 290076 psi which overlaps with that presently claimed.
Based on laminate of layers metal/A/B/C/D/C/B/E/metal, the second layer B (i.e. high modulus layer) is positioned exterior the layer E (i.e. bulk layer) and the layer E (i.e. bulk layer) is positioned interior the second layer B (i.e. high modulus layer). Based on the laminate of layers metal/A/B/C/D/C/B/E/metal, layer C (adhesive layer) is between the first metal layer (first foil layer) and second layer B (i.e. high modulus layer).
Enzinger et al. disclose a thickness of each of layers A and E (i.e. bulk layer) is 0.5 to 10 microns, i.e. 0.02 to 0.4 mils or greater than 0.1 microns, i.e. greater than 0.004 mils (see paragraph 0056). A thickness of each of layers B (high modulus layer) is 3 to 35 microns, i.e. 0.12 to 1.4 mils (see paragraph 0049). A thickness of each of layers C is 0.3 to 5 microns (see 
Enzinger et al. do not disclose thickness of metal layers (first foil and second foil). Enzinger et al. do not disclose an extrusion coated sealant, wherein the extrusion coated sealant is positioned interior the second foil layer.
Carespodi disclose a laminate useful in packaging applications comprising first outer metal layer 12, a core layer 11, a second outer metal layer 13 and a heat seal layer 14 (see Abstract, Figure 2 and paragraphs 0008, 0060). The metal layers 12 and 13 can comprise aluminum foil (see paragraph 0060). The metal layers 12 and 13 have thickness of about 0.20 to about 1.0 mils (see paragraph 0022). The metal layers provide properties including inherent stiffness, deadfold and lay-flat characteristics, gas and moisture barrier properties, thermal stability, static charge dissipation characteristics, relatively low cost and prevent curling (see paragraphs 0027, 0042, 0043).  The heat seal layer 14 is laminated on the second outer metal layer 13 for heat sealing the laminate to a container, i.e. heat seal layer is positioned interior the second outer metal layer (see paragraph 0060).
In light of motivation for using metal layer having thickness of about 0.20 to about 1.0 mils and for using heat seal layer positioned interior the second outer metal layer disclosed by Carespodi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use each of metal layers having thickness of about 0.20 to about 1.0 mils and use heat seal layer positioned interior the second metal layer in Enzinger et al. in order to provide properties including inherent stiffness, deadfold and lay-flat characteristics, gas and moisture barrier properties, thermal stability, static charge dissipation characteristics, relatively low cost 
Accordingly, Enzinger et al. in view of Carespodi disclose a packaging film comprising laminate of layers comprising metal layer (first foil)/ bulk layer A/ high modulus layer B/ C/ D/ C/ high modulus layer B/ bulk layer E/ metal layer (second foil)/ sealant layer. 
Enzinger et al. in view of Carespodi do not disclose “extrusion coated” sealant.
Although Enzinger et al. in view of Carespodi does not disclose “extrusion coated” sealant, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Enzinger et al. in view of Carespodi meets the requirements of the claimed product, Enzinger et al. in view of Carespodi clearly meet the requirements of present claim 13.

Regarding claim 17, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. Enzinger et al. in view of Carespodi disclose a packaging film comprising laminate of layers comprising metal layer (first foil)/ bulk layer A/ high modulus layer B/ C/ D/ C/ high modulus layer B/ bulk layer E/ metal layer (second foil)/ sealant layer.
Further, Carespodi disclose that the outer layer (i.e. the first foil) opposite the sealing layer can have a printable layer (see paragraph 0026). Accordingly, the first foil layer is coated 

Regarding claim 18, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. 
As noted above, Enzinger et al. disclose a multilayer film for packaging applications comprising laminate of layers comprising metal layer/ bulk layer A / high modulus layer B comprising biaxially oriented propylene/ C/ D/ C/ high modulus layer B high modulus layer B comprising biaxially oriented propylene/ bulk layer E/ metal layer. There is no disclosure in Enzinger et al. of die cut lid. However, Carespodi disclose that a laminate comprising first outer metal layer 12, a core layer 11 comprising oriented propylene, a second outer metal layer 13 and a heat seal layer 14 (see Abstract, Figure 2 and paragraphs 0008, 0037, 0060) can be die-cut lid (see paragraphs 0029-0031).
Therefore, as taught by Carespodi, it would have been obvious to one of the ordinary skills in the art to prepare die cut lid comprising the packaging film of Enzinger et al., and thereby arrive at the claimed invention.

Regarding claim 19, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. 
Further, Carespodi disclose the laminate structure can be embossed to reduce the amount of surface contact between a plurality of laminate lidding materials or lids that are stacked together which facilitate separation (see paragraphs 0025 and 0051).
In light of motivation for using embossed laminate structure disclosed by Carespodi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use emboss die cut lid of Enzinger et al. in view of Carespodi in order to reduce the amount of .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Enzinger et al. (US 2011/0281096 A1 cited in IDS) in view of Carespodi (US 2009/0004505 A1 cited in IDS) as applied to claim 13 above, further in view of Packaging World (Understanding biaxially and monoaxially oriented films, 2013).

Regarding claim 14, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. Enzinger et al. in view of Carespodi disclose high modulus layer that is biaxially-oriented film having thickness of 0.12 to 1.8 mils. Enzinger et al. in view of Carespodi do not disclose high modulus layer is biaxially oriented polyethylene terephthalate film.
Packaging World disclose BOPET, i.e. biaxially oriented polyethylene terephthalate film has superior stiffness, heat resistance and oxygen barrier properties compared to BOPP, i.e. biaxially oriented polypropylene (see bridging paragraph, pages 2-3).
In light of motivation for using biaxially oriented polyethylene terephthalate film disclosed by Packaging World as described above, it therefore would have been obvious to one of the ordinary skill in the art to use biaxially oriented polyethylene terephthalate film (high modulus layer) instead of biaxially oriented polypropylene in Enzinger et al. in view of Carespodi in order to obtain superior stiffness, heat resistance and oxygen barrier properties, and thereby arrive at the claimed invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Enzinger et al. (US 2011/0281096 A1 cited in IDS) in view of Carespodi (US 2009/0004505 A1 cited in IDS) as applied to claim 13 above, further in view of further in view of Opuszko (US 2007/0275196 A1)
Regarding claim 16, Enzinger et al. in view of Carespodi disclose the packaging film as set forth above. Enzinger et al. in view of Carespodi do not disclose a thickness of the sealant film. 
Opuszko disclose a multilayer film used for packaging comprising a sealant layer (see Abstract). The thickness of the sealant layer is selected to provide sufficient material to effect a strong heat seal bond yet not so thick so as to negatively affect oxygen transmission rate (OTR) or the manufacture of the film by lowering melt strength of the film to an unacceptable level (see paragraph 0059). The sealant layer can have thickness of about 0.05 to about 1.0 mils (see paragraph 0059).
In light of motivation for using a sealant layer having thickness of about 0.05 to about 1.0 mils disclosed by Opuszko as described above, it therefore would have been obvious to one of the ordinary skill in the art to use sealant layer having thickness of about 0.05 to about 1.0 mils in Enzinger et al. in view of Carespodi in view of  in order to provide sufficient material to effect a strong heat seal bond as well as to improve oxygen transmission rate (OTR) or the manufacture of the film, and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787